EXHIBIT 10.4
Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Double asterisks denote omissions.



AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT1. CONTRACT ID CODEPAGE OF
PAGES112. AMENDMENT/MODIFICATION NO.
P00021EFFECTIVE DATE
See Block 16C4. REQUISITION/PURCHASE REQ. NO.
5. PROJECT NO. (If applicable)
6. ISSUED BY    CODEASPR-BARDA
7. ADMINISTERED BY (If other than Item 6) CODE
ASPR-BARDA02
ASPR-BARDA
200 Independence Ave., S.W.
Room 640-G
Washington DC 20201
ASPR-BARDA
330 Independence Ave, SW, Rm G640
Washington DC 20201
8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)
(x)9A. AMENDMENT OF SOLICITATION NO.
EMERGENT MANUFACTURING OPERATIONS BALTIMORE LLC
EMERGENT MANUFACTURING OPERATIONS B
5901 E LOMBARD ST
BALTIMORE MD 212246824
9B. DATED (SEE ITEM 11)
x10A. MODIFICATION OF CONTRACT/ORDER NO.HHSO100201200004I
10B. DATED (SEE ITEM 13)
CODE 1410445FACILITY CODE06/15/201211. THIS ITEM ONLY APPLIES TO AMENDMENTS OF
SOLICITATIONS
 The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers is extended, is not extended. Offers
must acknowledge receipt of this amendment prior to the hour and date specified
in the solicitation or as amended, by one of the following methods: (a) By
completing Items 8 and 15, and returning _________ copies of the amendment; (b)
By acknowledging receipt of this amendment on each copy of the offer submitted;
or
(c) By separate letter or electronic communication which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by letter or electronic communication, provided each letter or electronic
communication makes reference to the solicitation and this amendment, and is
received prior to the opening hour and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required)
See Schedule
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.CHECK ONE
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation data, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
X
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
FAR 52.217-8 Option to Extend Services. By mutual agreement of both Parties
D. OTHER (Specify type of modification and authority)


E. IMPORTANT: Contractor is not, is required to sign this document and return
____1____ copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
Tax ID Number: [**]
DUNS Number: [**]
The purpose of this modification is to execute a no-cost extension for the Base
Period; extending the Period of Performance from June 15, 2020 through October
31, 2020. This modification shall provide the adequate lead time to ensure the
Contractor meet their obligations under the proposed extended Base Period.
Contractor shall provide a technical and business proposal plan for achieving
the pandemic influenza objectives which is required in the base period of the
contract. Performance milestones must be met by the Contractor and the plan
shall also include additional proposed milestones for BARDAs consideration. The
plan provided by Emergent will be no later than September 1, 2020.
All other terms and conditions remain the same and in full force and effect.
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF SIGNER (Type or print).
Patrick D. Saam    VP, Government Contracting & Accounting
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
Monica Watson




--------------------------------------------------------------------------------



15B. CONTRACTOR/OFFEROR


/s/ Patrick D. Saam    
(Signature of person authorized to sign)
15C. DATE SIGNED
Jun 12, 2020
Digitally signed by [**]-S
Date: 2020.06.12 12:15:31 -04'00''’
16B. UNITED STATES OF AMERICA
/s/ Monica Watson
    
(Signature of Contracting Officer)
16C. DATE SIGNED
Jun 12, 2020

    STANDARD FORM 30 (Rev. 11/2016)
Previous edition unusable    FAR (48 CFR) 53.243



